Citation Nr: 1341597	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for gastrointestinal disorder, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993, including service in the Persian Gulf.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran relates his gastrointestinal symptoms to exposure to burning oil wells and other environmental hazards during active duty service in Southwest Asia.  The Veteran's Service Treatment Records (STRs) contain notations of stomach cramps and loose stools (July 1991), difficulty eating (May 1992) and loose stools and poor appetite (November 1992).  

The September 2011 VA examination report reflects that the examiner diagnosed the Veteran with acid reflux by history and ulcerative colitis.  The examiner stated that the Veteran's ulcerative colitis was not likely related to his Gulf War service but provided no rationale for this opinion.  In a January 2012 addendum, the same VA examiner stated that the Veteran's ulcerative colitis and acid reflux disease "started years after Veteran left active military service and not likely related to Gulf War experience including exposure to burning oil wells."  Once again, the examiner failed to provide a rationale for the opinion provided.  Moreover, the examiner did not acknowledge the Veteran's in-service gastrointestinal complaints or explain their significance in determining that his current gastrointestinal disorders were not related to service.  Accordingly, the Board finds these medical opinions to be inadequate and finds that remand is required to obtain new medical opinions.  Barr v. Nicholson  21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private or VA treatment records related to gastrointestinal treatment not presently in the file, have the Veteran provide a release, if necessary, to obtain any such relevant records.

2.  Then, have the Veteran's claims file and this remand reviewed by a different VA examiner and, if necessary, schedule the Veteran for an examination.  

The examiner should respond to the following:

Diagnose all current gastrointestinal disabilities.  

For each disability diagnosed, please opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the diagnosed disability is related to the Veteran's military service, to include his exposure to burning oil wells and other environmental hazards, and to include his gastrointestinal complaints in service such as stomach cramps and loose stools (July 1991), difficulty eating (May 1992) and loose stools and poor appetite (November 1992).  The examiner must provide a rationale for each opinion provided.   If no gastrointestinal disability is diagnosed, or if there are gastrointestinal symptoms that cannot be attributed to a known diagnosis, then please answer the next question.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has either: 1) an undiagnosed chronic gastrointestinal illness or 2) a "medically unexplained chronic multi-symptom illness" (such as irritable bowel syndrome) that is defined by a cluster of gastrointestinal signs or symptoms?  The examiner must provide a rationale for each opinion provided.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


